      Case: 1:19-cv-00151-MPM-RP Doc #: 138 Filed: 08/27/20 1 of 1 PageID #: 610


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION
JOHN DOE                                                                                    PLAINTIFF

v.                                                                            No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                                 DEFENDANTS
                                              JUDGMENT

         In accordance with the memorandum opinion entered this day:

     (1) The motion [10] by Shameka Horton to dismiss for want of personal jurisdiction is
         GRANTED;

     (2) Defendants Shameka Horton and Job Reyes Rivera are DISMISSED without prejudice from
         this suit, as the plaintiff has not properly served them with process;

     (3) The plaintiff’s claims against defendant Shameka Horton are DISMISSED with prejudice, as
         she enjoys absolute quasi-judicial immunity from suit;

     (4) All of plaintiff’s claims against defendants Job Reyes Rivera and Unknown Co-Conspirator
         are DISMISSED with prejudice, as neither defendant is a state or federal actor – and thus
         cannot be sued under § 1983 or Bivens.

     (5) In addition, the plaintiff’s claims regarding medical privacy, defamation, failure to present
         exculpatory evidence during grand jury proceedings, and the validity of his revocation
         proceedings are DISMISSED with prejudice for failure to state a claim upon which relief
         could be granted;

     (6) As all the plaintiff’s claims against defendants Rivera, Horton, and Unknown Co-Conspirator
         have been dismissed, these defendants are DISMISSED with prejudice from this suit;

     The following claims will, however, PROCEED against the sole remaining defendant, Detective

Brett Watson:

     (7) That he provided inaccurate information leading to the issuance of arrest warrants for the
         plaintiff in the absence of probable cause;
     (8) That he provided incomplete or unreliable evidence and testimony to the grand jury to obtain a
         state indictment, and
     (9) That he provided text messages and statements of dubious origin to prevent the plaintiff from
         filing a civil suit against defendant Job Reyes Rivera.

         SO ORDERED, this, the 27th day of August, 2020.

                                                 /s/ Michael P. Mills
                                                 UNITED STATES DISTRICT COURT
                                                 NORTHERN DISTRICT OF MISSISSIPPI
